NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIANO ANTONIO FLORES                          No.    17-70886
CASTILLO,
                                                Agency No. A205-186-412
                Petitioner,

 v.                                             MEMORANDUM*

MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Mariano Antonio Flores Castillo, a native and citizen of Mexico, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s decision denying his motion to reopen

removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen, and

review de novo constitutional claims and questions of law. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

      The agency did not abuse its discretion or violate due process in denying

Flores Castillo’s motion to reopen for failure to establish exceptional

circumstances, where he failed to attend his hearing because he was confused

about the date. See 8 C.F.R. §1003.23(b)(4)(ii); 8 U.S.C. §1229a(e)(1) (defining

exceptional circumstances as circumstances beyond the control of the alien);

Valencia-Fragoso v. INS, 321 F.3d 1204, 1205-06 (9th Cir. 2003) (no exceptional

circumstances where petitioner forgot the scheduled time of her hearing); Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and substantial prejudice

to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          2                                 17-70886